Case: 12-30212   Document: 00512016346   Page: 1   Date Filed: 10/11/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 11, 2012
                                No. 12-30212
                              Summary Calendar                   Lyle W. Cayce
                                                                      Clerk

ANTHONY J. WOODS,

                                          Plaintiff-Appellant

v.

LOUISIANA STATE UNIVERSITY HEALTH SCIENCE
CENTER AND MEDICAL CENTER OF
LOUISIANA AT NEW ORLEANS, in its official
capacity, erroneously named as
Louisiana State University Health Center-New Orleans;
WALTER RADOSTA, in his capacity as
Facility Maintenance Manager and personally;
MICHAEL BRAUD, in his capacity as
Interim Maintenance Foreman and personally;
ROXANNE A. TOWNSEND, Medical Doctor,
in her personal capacity;
DEBORAH BARTHOLOMEW, in her personal capacity;
PHILLIP KENNEDY, in his personal capacity;
ADLER VOLTAIRE; JAMES E. FORD;
LOUISIANA STATE UNIVERSITY AND
AGRICULTURAL AND MECHANICAL COLLEGE;
BOARD OF SUPERVISORS FOR LOUISIANA STATE
UNIVERSITY AND AGRICULTURAL AND
MECHANICAL COLLEGE,

                                          Defendants-Appellees


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:10-CV-2609
   Case: 12-30212       Document: 00512016346         Page: 2     Date Filed: 10/11/2012

                                       No. 12-30212

Before DAVIS, JONES and DENNIS, Circuit Judges.
PER CURIAM:*
       Appellant Anthony Woods sued his former employer, Appellee Louisiana
State University Health Science Center (“LSUHSC”), and various officials of
LSUHSC, after being fired. The complaint alleged civil rights violations under
42 U.S.C. §§ 1983, 1985 and 1986, as well as Louisiana Civil Code article 2315.
Finding no genuine issue of material fact, the district court granted LSUHSC’s
motion for summary judgment and dismissed Woods’s suit with prejudice. There
being no reason to alter the sound reasoning of the court below, we AFFIRM.
       To begin, Appellant’s woefully inadequate briefing fails to establish any
genuine issue of material fact regarding his termination from LSUHSC: this
court cannot rule merely on conclusory allegations. But even if we overlook this
deficiency, we agree with the district court’s conclusion that no civil rights
violation took place. Further, the record shows that the proffered “new evidence”
in this case was both available and apparent prior to the district court’s
summary judgment ruling; Appellant’s primary argument is thus precluded.
See, e.g., Gov’t Fin. Servs. One Ltd. P’ship v. Peyton Place, Inc., 62 F.3d 767 (5th
Cir. 1995). Not only was the new evidence not brought to the attention of the
district court prior to appeal, it’s not new.
                                                                             AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2